Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on  7/6/2022  has overcome the technical deficiencies and the prior art rejection. Claims 1-11 and 13-24  are allowed because the prior art of record fails to disclose that:
-the input and output capacitors and output of the output stage being  symmetrically connected, at the tap point, to the positive power line and the negative power line via respective output capacitors, wherein the device has an inductor coupled between the tap point and the bipolar voltage source, and/or an impedance at the tap point in the direction of the bipolar voltage source that is higher than an impedance at the tap point in the direction of source of interference, and wherein the interference signals are suppress  as combined in claims 1 and 22.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  





/DINH T LE/Primary Examiner, Art Unit 2842